DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “preprocessing coating.” The limitation is indefinite, because it is not clear what significance to give the term “preprocessing” or how a preprocessing coating should be distinguished from a coating. The claim does not define the term and the specification does not provide any guidance as to its meaning. Examiner considers the limitation to include the interpretation “coating.” 
Claim 4, 6, and 7 recite the limitation “preprocessing laminate.” The limitation is indefinite, because it is not clear what significance to give the term “preprocessing” or how a preprocessing laminate should be distinguished from a laminate. The claim does not define the term and the specification does not provide any guidance as to its meaning. Examiner considers the limitation to include the interpretation “laminate.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (WO 2018/135490).
Regarding Claim 4, Sakai et al. (WO’490) teach A method of manufacturing a laminate, the method comprising: forming a preprocessing coating on a surface of a substrate having insulating properties by accelerating the powdered material together with gas and spraying the powdered material in a solid phase onto the surface of the substrate [0029], the powdered material including aluminum or an aluminum alloy as a main component [0026]; and forming a heat-treated coating [0030] having a surface with irregular asperities (inherent) by heating a preprocessing laminate including the substrate and the preprocessing coating formed on the surface of the substrate [0030].  
Regarding Claim 5, the powdered material further includes an additive enabling bonding of the powdered material, and the additive is magnesium [0026].  
Regarding Claims 6-7, the preprocessing laminate is heated at a temperature of 300°C or higher and 650°C or lower (400-600C) [0030].  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712